J-A14033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: KASHIF ROBERTSON                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1020 MDA 2021

                  Appeal from the Order Entered July 14, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-MD-0000954-2021


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: JULY 25, 2022

        Kashif Robertson appeals pro se from the July 14, 2021 order denying

his petition for review of the disapproval of his private criminal complaint.

After careful review, we affirm.

        The trial court summarized the relevant facts of this case as follows:

              On February 2, 2019, Appellant was pulled over for a
              window tint violation. Officer Chad McGowan testified
              that he believed the light transmission reading was
              17% on scene. This reading was included in his
              criminal complaint but omitted from the final police
              report. Officer McGowan further testified that he
              included in his report that the results of a
              [Pennsylvania Justice Network] search showed
              Appellant as a registered owner of the vehicle. He
              admitted that Appellant’s mother may be a co-owner.
              Officer McGowan later testified, at Appellant’s jury
              trial, that he could not recall when exactly he tested
              the window tint.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14033-22



Trial court opinion, 9/14/21 at 2 (citations to notes of testimony and footnotes

omitted).

      The relevant procedural history of this case, as gleaned from the trial

court opinion, is as follows:

            On June 21, 2021, Appellant filed a Petition for Review
            of the Disapproval of his Private Criminal Complaint.
            In his private criminal complaint, Appellant alleged
            that Officer Chad McGowan, during a suppression
            hearing and a jury trial, committed perjury, made a
            false report to a law enforcement authority, tampered
            with or fabricated evidence, and made unsworn
            falsification to authorities. In a letter dated, May 18,
            2021, Deputy District Attorney Colin Zwally stated
            that, after a review of the complaint, he concluded
            that criminal charges against Officer Chad McGowan
            would be inappropriate at that time. Thereafter on
            July 1[4], 2021, this Court issued an Order denying
            the petition and sustaining the disapproval of the
            complaint.

Id. at 1.

      On July 28, 2021, Appellant filed a timely notice of appeal. On August

4, 2021, the trial court ordered Appellant to file a concise statement of errors

complained of on appeal, in accordance with Pa.R.A.P. 1925(b).         Appellant

filed a timely Rule 1925(b) statement on August 16, 2021, and the trial court

filed its Rule 1925(a) opinion on September 14, 2021.

      Appellant raises the following issue for our review:

            1.    Did the [t]rial [c]ourt abuse its discretion in
                  sustaining the disapproval of the Dauphin
                  County District Attorney’s Office refusal to file
                  Appellant’s Private Criminal Complaint against
                  [Officer] McGowan, which established more


                                     -2-
J-A14033-22


                    than a prima facie showing, and without
                    making any attempt to investigate the evidence
                    presented in support of the [a]sserted charges?

Appellant’s brief at 1 (edited for clarity).

      Our standard of review of a trial court’s decision to sustain a district

attorney’s disapproval of a private criminal complaint is as follows:

            [W]hen the district attorney disapproves a private
            criminal complaint solely on the basis of legal
            conclusions,     the    trial   court     undertakes de
            novo review of the matter. Thereafter, the appellate
            court will review the trial court’s decision for an error
            of law. As with all questions of law, the appellate
            standard of review is de novo and the appellate
            scope of review is plenary.

            ....

            [W]hen the district attorney disapproves a private
            criminal complaint on wholly policy considerations, or
            on a hybrid of legal and policy considerations, the trial
            court’s standard of review of the district attorney’s
            decision is abuse of discretion. This deferential
            standard recognizes the limitations on judicial power
            to interfere with the district attorney’s discretion in
            these kinds of decisions.

In   re   Ullman,     995   A.2d   1207,   1213   (Pa.Super.   2010)    (citations

omitted), appeal denied, 20 A.3d 489 (Pa 2011).

      This court has long recognized that “a private criminal complaint must

at the outset set forth a prima facie case of criminal conduct. Nevertheless,

a well-crafted private criminal complaint cannot be the end of the inquiry for

the prosecutor.     The district attorney must investigate the allegations of a

properly drafted complaint to permit a proper decision on whether to approve


                                       -3-
J-A14033-22


or disapprove the complaint.” In re Hamelly, 200 A.3d 97, 101 (Pa.Super.

2018) (citations and internal quotation marks omitted), appeal denied, 216

A.3d 221 (Pa. 2019).

      Furthermore,

            even if the facts recited in the complaint make out
            a prima facie case, the district attorney cannot
            blindly bring charges, particularly where an
            investigation may cause him to question their validity.
            Forcing the prosecutor to bring charges in every
            instance where a complaint sets out a prima
            facie case would compel the district attorney to bring
            cases he suspects, or has concluded via investigation,
            are meritless. The public prosecutor is duty bound to
            bring only those cases that are appropriate for
            prosecution. This duty continues throughout a
            criminal proceeding and obligates the district attorney
            to withdraw charges when he concludes, after
            investigation, that the prosecution lacks a legal basis.

In re Miles, 170 A.3d 530, 535 (Pa.Super. 2017) (citation omitted).

      “The district attorney is permitted to exercise sound discretion to refrain

from proceeding in a criminal case whenever he, in good faith, thinks that the

prosecution would not serve the best interests of the state. This decision not

to prosecute may be implemented by the district attorney’s refusal to approve

the private criminal complaint at the outset.” In re Ullman, 995 A.2d at 1214

(citation omitted).

      Private criminal complaints are governed by Rule 506 of the

Pennsylvania Rules of Criminal Procedure, which provides, in relevant part, as

follows:

            Rule 506. Approval of Private Complaints

                                      -4-
J-A14033-22



           (A)   When the affiant is not a law enforcement
                 officer, the complaint shall be submitted to an
                 attorney for the Commonwealth, who shall
                 approve or disapprove it without unreasonable
                 delay.

           (B)   If the attorney for the Commonwealth:

                 (1)   approves the complaint, the attorney shall
                       indicate this decision on the complaint
                       form and transmit it to the issuing
                       authority;

                 (2)   disapproves the complaint, the attorney
                       shall state the reasons on the complaint
                       form and return it to the affiant.
                       Thereafter, the affiant may petition the
                       court of common pleas for review of the
                       decision.

Pa.R.Crim.P. 506(A)-(B).

     “If the [district attorney] disapproves a private criminal complaint, the

complainant can petition the Court of Common Pleas for review[,]” as is the

case here. In re Priv. Crim. Complaints of Rafferty, 969 A.2d 578, 581

(Pa.Super. 2009) (citation omitted).

           The private criminal complainant has the burden
           to prove the district attorney abused his
           discretion, and that burden is a heavy one. In the
           Rule 506 petition for review, the private criminal
           complainant must demonstrate the district attorney’s
           decision amounted to bad faith, fraud or
           unconstitutionality. The complainant must do more
           than merely assert the district attorney’s decision is
           flawed in these regards. The complainant must show
           the facts of the case lead only to the conclusion that
           the district attorney’s decision was patently


                                       -5-
J-A14033-22


            discriminatory, arbitrary or pretextual, and therefore
            not in the public interest. In the absence of such
            evidence, the trial court cannot presume to supervise
            the district attorney’s exercise of prosecutorial
            discretion, and should leave the district attorney’s
            decision undisturbed.

            Thereafter, the appellate court will review the trial
            court’s decision for an abuse of discretion, in keeping
            with settled principles of appellate review of
            discretionary matters.

In re Private Criminal Complaint of Wilson, 879 A.2d 199, 215 (Pa.Super.

2005) (en banc) (citation omitted; emphasis added).

      Instantly, the district attorney set forth the following reasons for

disapproving Appellant’s private criminal complaint:

            First, as a matter of law, the facts alleged in the
            criminal complaints and affidavit are insufficient to
            support those criminal charges. Additionally, you
            failed to sign the criminal complaint. Also, you failed
            to include the magisterial district office where you
            intended to file your complaint.

            As a matter of policy, I have determined that the
            public interest would not be served by pursuing this
            prosecution in this matter.      As such, I have
            determined that the use of limited resources to
            support criminal prosecution would not be in the
            Commonwealth’s best interest.

Trial court opinion, 9/14/21 at 3-4, quoting “Appellant’s Petition for Review of

the Disapproval of Private Criminal Complaint, Exhibit B.”

      The trial court found that Appellant failed to satisfy his burden that the

district attorney abused his discretion in disapproving the private criminal

complaint. The trial court noted that Appellant’s petition failed to show how


                                     -6-
J-A14033-22


the district attorney’s determination that the facts were insufficient to support

the criminal charges constituted an abuse of prosecutorial discretion. Id. at

5. The trial court reasoned that Appellant’s petition merely includes blanket

statements that the evidence he provided established a prima facie showing

of criminal conduct and “fails to establish that the district attorney acted in

bad faith, fraud, or unconstitutionality when disapproving the complaint.” Id.

      The trial court further noted that Appellant failed to sign the criminal

complaint and failed to include the magisterial district office where he intended

to file the complaint. The trial court reasoned that “[i]t is the petitioner’s duty

to make sure the relevant portions of his petition are completed correctly.”

Id.

      Additionally,   the   trial   court   noted   that   the   district   attorney’s

investigation of the allegations led him to conclude “that the public interest

would not be served by pursuing this prosecution in this matter.” Id. at 5-6.

      Here, the district attorney’s decision to disapprove of Appellant’s private

criminal complaint was clearly a hybrid of legal and policy considerations.

Therefore, the trial court’s standard of review of the district attorney’s decision

was abuse of discretion.       See In re Ullman, 995 A.2d at 1213.                Our

appropriate standard of review of the trial court’s decision is likewise an abuse

of discretion. See In re Private Criminal Complaint of Wilson, 879 A.2d

at 215.




                                        -7-
J-A14033-22


      Applying the proper standard and scope of appellate review as

enunciated in this case, and following our own independent review of the

certified record, we conclude that Appellant failed to demonstrate an abuse of

discretion by the trial court when it deferred to the district attorney’s decision

to disapprove of Appellant’s private criminal complaint. Accordingly, we affirm

the trial court’s July 14, 2021 order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                                         -8-